

115 HRES 1016 IH: Concurring in the judgement of the assessment provided by the United States intelligence community regarding Russian interference in the 2016 presidential election.
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1016IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mr. Ruppersberger (for himself and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Permanent Select Committee on IntelligenceRESOLUTIONConcurring in the judgement of the assessment provided by the United States intelligence community
			 regarding Russian interference in the 2016 presidential election.
	
 Whereas the United States intelligence community released an assessment on January 6, 2017, titled Assessing Russian Activities and Intentions in Recent US Elections (ICA 2017–01D); Whereas the institutions that make up the intelligence community are an important foundation to American democracy; and
 Whereas the intelligence community is comprised of patriotic professionals who provide timely and relevant nonpartisan analysis and assessments that are critical to American defense and interests: Now, therefore, be it
	
 That the House of Representatives concurs in the judgement of the assessment provided by the United States intelligence community on January 6, 2017, titled Assessing Russian Activities and Intentions in Recent US Elections (ICA 2017–01D).
		